Citation Nr: 0902671	
Decision Date: 01/26/09    Archive Date: 02/09/09

DOCKET NO.  04-11 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1975 to May 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal following a Board remand issued in February 2006.  
This matter was originally on appeal from rating decisions 
dated in January 2004 and March 2004 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence associated with the veteran's claims folder 
indicates that he is in receipt of disability benefits from 
the Social Security Administration (SSA).  See February 2004 
notice of disagreement and March 2004 substantive appeal.  
The Board's February 2006 remand mentioned that the veteran 
reported that he receives disability benefits from SSA.  The 
remand mistakenly omitted an explicit instruction to obtain 
SSA records from the indented action paragraphs of the order 
in which the Board gave the RO specific instruction.  The RO 
did not obtain the SSA records.  
 
The Board notes that the issue of entitlement to a total 
disability rating based on individual unemployability is 
inextricably intertwined with the claim of entitlement to 
service connection for a psychiatric disorder.  Thus, 
consideration of this issue must be deferred.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Social 
Security Administration (SSA) and 
request copies of any medical records 
used by that agency in making a 
determination on behalf of the veteran 
for SSA benefits purposes.  Any such 
records received should be associated 
with the veteran's claims folder.  If 
the search for such records has 
negative results, a statement to that 
effect should be placed in the 
veteran's claims folder.

2.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claims based on a review of the entire 
evidentiary record.  If the benefit 
sought on appeal remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




